Potts, J.
The plaintiff below, Jacob M. Blair, brought an action of assumpsit against Snover, in the Warren Pleas, for the amount of a book account, for goods, &c., sold and delivered, and recovered judgment.
To reverse this judgment this writ of error is brought.
The articles -were purchased by and delivered to the defendant’s wife, after she had separated from her husband, and for her use, and after Blair had been requested by Snover not to trust her on his account.
The plaintiff below put his case upon two grounds.
1. That the wife had been compelled, by extreme ill usage and treatment of the most revolting and brutal character, to leave the home of her husband.
2. That the articles were necessary and suitable for her condition in life.
These propositions were established by the most conclusive evidence.
The counsel for the defendant below, however, offered to prove, by a witness, that Mrs. Snover told her, the day *96she left, that she did not leave because of Snover’s ill treatment, but because of his going for his mother. The court refused to admit this evidence; and this is alleged for error.
As a general rule, the declarations of a wife cannot be received in evidence to defeat a claim against her husband; and it makes no difference whether, at the time of the declaration, she be living with or separate from him. There are cases in which, where the character of a transaction to which the wife was a party formed an issue in the cause, the declarations of the wife, made at the time, and before she had an opportunity to devise an answer for her own benefit, has been admitted in an action by the husband. Aveson v. Kinnaird, 6 East 188; Thomson and Wife v. Trevannion, Skinner 402, on the ground that they were of the res gestee. But this rule must be construed strictly, being in derogation of a general and salutary principle; and here the declaration offered to be proved, though alleged to have been on the day, was not made at the time of leaving, for the witness said she did not see Mrs. Snover when she was going away the last time she left. The declaration alleged, not having been made at the time, was not therefore strictly a part of the res gestes. 1 Greenl. Ev. § 108; Enos v. Tuttle, 3 Conn. R. 250; In re Taylor, 9 Paige 611; Hadley v. Carter, 8 N. Hamp. 40.
I think the court below, therefore, were right in refusing to admit the evidence; but even if it had been admitted, it ought not to have had any influence to change the verdict. The conduct of the defendant towards his wife was proved to have been such as fully justified the jury in finding for the plaintiff, even though the wife had assigned, at the time of leaving him, an insufficient reason .•for doing so.
Let the judgment be affirmed.
0. J. Geeen and Ogden, J., concurred.